            Case 1:19-cr-00810-KMW Document 39 Filed 03/16/21 Page 1 of 1


                                                                                  l.JSDC ~01\fY
UNITED STATES DISTRICT COURT                                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                     ELE CTRONICALLY FILED
------------------------------------------------------------------x
                                                                                  DOC #:
UNITED STATES OF AMERICA,                                                                - - - - - , - - -- - -
                                                                                  DATE FI LED:    3 / ( C,   {~j
                     -against-                                                  19 CR 810 (KMW)

                                                                                   SENTENCING
                                                                               SCHEDULING ORDER
ARNOLD LEVINE

                                                            Defendant.
-----------------------------------------------------------X


KIMBA M. WOOD, District Judge

          The Defendant is scheduled to be sentenced on June 21, 2021 at 11 :00 a.m.

          The Presentence Investigation Report is due to the Court on June 14, 2021.

          Any sentencing submissions by Defendant must be made by June 15, 2021, and must state specifically

whether Defendant contests any fact in the Presentence Report, and whether Defendant contests the

appropriateness of the Probation Officer' s Sentencing Recommendation.

          Defense counsel must arrange for the presentence interview to occur within 14 days of the defendant's

guilty plea. The Government must submit a statement of facts to Probation within 14 days of the defendant's

guilty plea. The Government must submit its SK 1.1 letter, if applicable, 14 days before sentencing. All

counsel must review the Court's Individual Rules before submitting sentencing memoranda.

          Probation should contact Chambers if they experience difficulty scheduling the presentence interview

or if the PSR will not be completed in a timely fashion.

          Any response or other submission from the Government is due June 17, 2021.



SO ORDERED

Dated: New York, New York
       March 15, 2021

                                                                      I ~ '()\;. ~
                                                                                KIMBA M. WOOD
                                                                         UNITED STA TES DISTRICT JUDGE
